Citation Nr: 1802881	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-04 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability. 


REPRESENTATION

Veteran represented by:	Robert Gillikins, II, Attorney at Law


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from October 1995 to March 1996 and on active duty in the United States Army from December 2003 to February 2005.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2015 and July 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, on review of the claims file, the Board finds that additional development of the claim is warranted.

The Board remanded the Veteran's claim for service connection for a bilateral shoulder impairment in October 2015 in order to obtain service treatment records, and in July 2017 to obtain a VA examination.  

A review of the claims file indicates the AOJ has not obtained a VA examination for the Veteran's bilateral shoulder impairment, as was specifically directed in the Board's remand.  As the AOJ failed to follow the Board's remand directives, this claim must be remanded again to obtain a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 19.31(c) (2017).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake any further development deemed warranted.

2.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the current nature and etiology any bilateral shoulder disorder.  All indicated tests should be accomplished and all findings reported in detail.  The claims folder, including a copy of this REMAND, must be available to the examiner in conjunction with the examination, and review of the folder should be indicated.  The examiner is requested to comment on the following:

(a)  Please identify any chronic or continuing shoulder disorder that is present.  If no chronic or continuing disorder is found, that too should be set out.

(b)  For any shoulder disorder found, is it at least as likely as not (50 percent probability or more) that the disorder is related to in-service findings and symptoms?  In the alternative is it more likely unrelated to any in-service event?

In making this determination, the examiner is asked to address the April 16, 2004 service treatment record, which notes the Veteran complained of pain in the shoulder especially while abducting.  

(c)  Is there evidence that the shoulder pathology is an undiagnosed illness that is likely as not related to Gulf War service? 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the issue on appeal.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

